DETAILED ACTION
This office action is in response to applicant’s filing dated July 30, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 19-36 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments filed July 30, 2020.  Acknowledgement is made of Applicant's cancelation of claim(s) 1-18; and addition of new claim(s) 19-36. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Upon election of a species, Applicant is required to disclose:
1 – Name and structure of the elected species
2 – the location of the elected species within the claims and/or specification
and
3 – the claims that read on the elected species.

Applicant if further required to elect a single disclosed inflammatory disease such as from those listed in claim 22 (e.g. dermatitis).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 19 is generic.

The species lack unity of invention because even though the species require the technical feature of a method of preventing or treating an inflammatory disease comprising administering to the subject in need thereof a compound of Chemical Formula (1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim et al (US 2015/0182502 A1).  Kim teaches a method for treating for treating a cell proliferative disease comprising administering a compound for Formula (1) (claim 1) wherein the compound is (E)-N'-(1,2-dimethyl-1H-indole-3-yl)methylene)naphtho[2,1-b]furan-2-carbohydrazide (claim 2):

    PNG
    media_image1.png
    325
    841
    media_image1.png
    Greyscale

wherein the cell proliferative disease is cancer (claim 3). Compound A taught by Kim is a compound of instant Chemical Formula (1) as evidenced by instant claim 22).  Moreover, Kim teaches the composition of the present invention is administered at the pharmaceutically effective dose; the term “pharmaceutically effective dose” herein indicates the amount enough to treat the disease with applicable, reasonable or risky concentration; the dose can be 

Joint Inventors, Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/Rayna Rodriguez/             Examiner, Art Unit 1628